EXHIBIT 10.1

 

AMENDMENT TO


INDEPENDENT CONTRACTOR AGREEMENT

 

THIS AMENDMENT TO INDEPENDENT CONTRACTOR AGREEMENT (this “Amendment”) is dated
as of April 5, 2005, by and between Dennis Gauger, an individual resident of the
State of Utah (the “Contractor”) and Cimetrix Incorporated, a Nevada corporation
(“Cimetrix”).

 

WHEREAS, the Contractor and Cimetrix entered into that certain Independent
Contractor Agreement, dated as of April 16, 2004 (the “Agreement”).

 

WHEREAS, the Contractor and Cimetrix wish to amend the terms of the Agreement as
contained herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto hereby agree as follows:

 

1.             Section 1 of the Agreement is hereby amended and restated to be
as follows:

 

“This Agreement shall become effective as of the date hereof and shall continue
thereafter for a period of two (2) years unless terminated in accordance with
the provisions hereof.”

 

2.             Section 2.1 of the Agreement is hereby amended and restated to be
as follows:

 

“During the term hereof, the Contractor agrees to use his best efforts and
devote such time as may be reasonably necessary to perform the duties to be
agreed upon.  Cimetrix and Contractor agree that the Contractor will provide
approximately 500 hours of service during each one year period of this
Agreement, and the consideration to be paid to Contractor pursuant to this
Agreement has been primarily based upon Contractor providing that number of
hours of service.”

 

3.             “Exhibit A” to the Agreement is hereby amended and restated to be
as set forth on the attached Exhibit A.

 

4.             By executing this Amendment, each of Cimetrix and Contractor
agrees to be bound by all the terms and conditions set forth in the Agreement,
as amended hereby.

 

5.             Except as modified by this Amendment, the Agreement is ratified
and affirmed and shall remain in full force and effect.  From and after the date
of the Amendment, each and every reference in the Agreement to “this Agreement”,
“herein,” “hereof,” or similar words and phrases referring to the Agreement or
any word of phrase referring to a section or provision of the Agreement is
deemed for all purposes to be a reference to the Agreement as amended pursuant
to this Amendment.

 

6.             This Amendment shall inure to the benefit of, and be binding
upon, the parties and their respective distributes, successors and assigns. 
This Amendment shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Utah.

 

7.             This Amendment may be executed in any number of duplicate
originals or counterparts, each of which when so executed shall constitute in
the aggregate but one and the same document.  This Amendment may be executed by
facsimile signatures, each of which will be deemed an original.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

CIMETRIX:

 

Cimetrix Incorporated

 

By:

/s/Robert H. Reback

 

Name: Robert H. Reback

Title: President and Chief Executive Officer

 

 

CONTRACTOR:

 

/s/ Dennis Gauger

 

Dennis Gauger

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Compensation Schedule

 

$3,000 per month, due as follows:

$1,500 paid by the 1st of each month

 

$1,500 paid by the 16th of each month

 

For the year ending April 15th, 2005, Cimetrix granted Contractor 35,000 Options
to purchase Cimetrix common shares at a strike price of $0.35 per share that
vested 25% every three months during such year.

 

For the year beginning April 16th, 2005, Cimetrix will grant to the Contractor
35,000 Options to purchase Cimetrix common shares (which Options shall vest 25%
every three months during such year) at a strike price equal to the closing
price of Cimetrix’s common stock on the bulletin board stock market as of the
date the grant of such Options is formally approved by Cimetrix’s board of
directors.

 

For the year beginning April 16th, 2005, in the event that Cimetrix undertakes a
public offering, Cimetrix will (i) pay Contractor $75 per hour for the
additional work relating to the public offering performed by Contractor for such
year, and (ii) issue to Contractor additional Options to purchase 15,000 shares
of Cimetrix common stock.

 

3

--------------------------------------------------------------------------------